DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art
WO 03/107463 (LEAH)
WO 2018/189375 (LAWLOR)
DE 10 2005 001361 translation (KAUPERT)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEAH.
	Regarding Claim 1, LEAH discloses a fuel cell system (Fig. 1) comprising at least one fuel cell stack (Fig. 1, anode 22, cathode 26 of SOFC stack) with an anode portion and a cathode portion (Fig. 1), a reformer-heat exchanger (Fig. 1, prereformer 6) with a cold side upstream of the anode portion (Fig. 1, prereformer 6 feeding anode through stream 112) which forms a reformer, and a hot side downstream of the cathode portion (Fig. 1, prereformer receiving cathode exhaust stream) which forms a heat exchanger, and an afterburner (Fig. 1, afterburner 18) downstream of the heat exchanger for combusting anode exhaust gas from the anode portion (Fig. 1, afterburner receives anode exhaust stream 14) and/or cathode exhaust gas from the cathode portion (Fig. 1, exhaust stream from cathode after passing through prereformer), wherein the heat exchanger (Fig. 1) is situated directly downstream of the cathode portion (4) and is in fluid communication with the cathode portion (Fig. 1) by means of a cathode exhaust gas line (Fig. 1) in order for the cathode exhaust gas to be fully conducted through the heat exchanger (as shown by Fig. 1).

    PNG
    media_image1.png
    513
    802
    media_image1.png
    Greyscale

Figure 1 of LEAH illustrating a fuel cell system having an afterburner 18 and prereformer 6

	Regarding Claim 5, LEAH further discloses the method for controlling the temperature of a fuel cell system of claim 1, comprising the steps: - feeding cathode supply gas through the cathode supply gas line (Fig. 1, cathode 26 receiving supply gas through cathode supply gas line) to the cathode portion and feeding all of the cathode exhaust gas downstream of the cathode portion through the cathode exhaust gas line (Fig. 1, Fig. 1, exhaust gas line 16 is fed directly to prereformer heat exchanger 6) directly to the heat exchanger.
	Regarding Claim 6, LEAH further discloses method according to claim 5, wherein the supply of the cathode supply gas, in particular exclusively the supply of the cathode supply gas, is regulated in order to regulate the temperature in the fuel cell system (Fig. 1, stack air valve 114, air preheater 12, stack air bypass valve 110; Air is fed, with the burner temperature controller manipulating the air flow to maintain an afterburner temperature of 850°C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over LEAH in view of LAWLOR.
	Regarding Claim 2, LEAH is relied upon as above with respect to the fuel cell system according to claim 1.
	LEAH further discloses wherein the afterburner (LEAH, Fig. 1, afterburner 18) is arranged upstream of a hot side of a cathode gas heat exchanger (Fig. 1, such as air preheater 12 and prereformer heat exchanger 6), the cold side of which is arranged upstream of the cathode portion (Fig. 1, prereformer exchanger is downstream the cathode portion 26, air preheater 12 is upstream the cathode 26) in a cathode supply gas line for the supply of cathode supply gas to the cathode portion (as shown by Fig. 1).
	LEAH is silent with respect to 	a start-up burner (10) provided for the adjustable supply of a heating fluid to the afterburner (8).
	LAWLOR discloses a fuel cell system comprising a start-up burner for the adjustable supply of a heating fluid to an afterburner (Fig. 1, Claims 1-10, and corresponding disclosure the starting burner is understood to be a starting burner for heating the fuel cell system and / or the individual components of the fuel cell system. In a cold start of the fuel cell system, when the exhaust gas burner is still cold and thus is not suitable for heating the fuel cell system and / or maintaining an operating temperature, the fuel cell system can be heated to an operating temperature by the starting burner). 
	Regarding Claim 7, LEAH is relied upon as above with respect to the method according to claim 5.
	LEAH is silent with respect to wherein when controlling the temperature of the fuel cell system, depending on a determined temperature of the reformer, heating fluid is fed through the start-up burner to the afterburner and onwards from there to the hot side of the cathode gas heat exchanger, the cold side of which is arranged upstream of the cathode portion in the cathode supply gas line.
	LAWLOR discloses controlling the temperature of the fuel cell system, depending on a determined temperature of the reformer, heating fluid is fed through the start-up burner to the afterburner and onwards from there to the hot side of the cathode gas heat exchanger, the cold side of which is arranged upstream of the cathode portion in the cathode supply gas line (Fig. 1, Claims 1-10, and corresponding disclosure the starting burner is understood to be a starting burner for heating the fuel cell system and / or the individual components of the fuel cell system. In a cold start of the fuel cell system, when the exhaust gas burner is still cold and thus is not suitable for heating the fuel cell system and / or maintaining an operating temperature, the fuel cell system can be heated to an operating temperature by the starting burner).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified LEAH to comprise controlling the temperature of the fuel cell system, depending on a determined temperature of the reformer, heating fluid is fed through the start-up burner to the afterburner and onwards from there to the hot side of the cathode gas heat exchanger, the cold side of which is arranged upstream of the cathode portion in the cathode supply gas line. The motivation for doing so, as expressly taught by LAWLOR, would be to provide controlled warming of the system in a case wherein the exhaust gas burner is still cold from the outside temperature and not yet suitable for operation.
	Regarding Claim 10, LEAH is relied upon as above.
	LEAH is silent with respect to a use of a fuel cell system according to claim 1 to provide electrical energy in a motor vehicle.
	LAWLOR discloses fuel cells may be used to provide electrical energy to a motor vehicle.
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have utilized the fuel cell of LEAH to provide electrical energy in a motor vehicle as claimed and as taught by LAWLOR.
	
Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LEAH in view of KAUPERT.
	Regarding Claim 3, LEAH is relied upon as above with respect to the fuel cell system according to claim 1.
	LEAH is silent with respect to a cathode exhaust gas start-up burner is provided for the adjustable supply of a heating fluid into the cathode exhaust gas line.
	KAUPERT discloses a fuel cell system comprising a cathode exhaust gas start-up burner is provided for the adjustable supply of a heating fluid into the cathode exhaust gas line (Fig. 3, cathode exhaust manifold 124; ¶13 teaches the fuel cell system may further comprise a combustor configured to receive unused fuel and oxidant exhausted from the auxiliary ejector, a turbine configured to receive the exhaust from the combustor, and a compressor configured to receive oxidant from the oxidant source).
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified LEAH to comprise a cathode exhaust gas start-up burner, provided for the adjustable supply of a heating fluid into the cathode exhaust gas line. The motivation for doing so would have been to recycle exhaust streams and provide heating for the system as taught by KAUPERT.
	Regarding Claim 4, LEAH is relied upon as above with respect to the fuel cell system according to claim 1
	LEAH is silent with respect to a cathode supply gas line for the supply of cathode supply gas to the cathode portion is provided upstream of the cathode portion and a cathode supply gas start-up burner for the adjustable supply of a heating fluid into the cathode supply gas line is provided.
	KAUPERT discloses a cathode supply gas line for the supply of cathode supply gas to the cathode portion (Fig. 2, abstract) is provided upstream of the cathode portion and a cathode supply gas start-up burner (Fig. 2, Fig. 3, abstract, start burner 21) for the adjustable supply of a heating fluid into the cathode supply gas line is provided.
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art, it would have been obvious for one of ordinary skill in the art to have modified LEAH to comprise a cathode supply gas line for the supply of cathode supply gas to the cathode portion is provided upstream of the cathode portion and a cathode supply gas start-up burner. The motivation for doing so would have been to provide adjustable supply of a heating fluid into the cathode supply gas line is provided as taught by KAUPERT.
	Regarding Claim 8, LEAH is relied upon as above with respect to the method according to claim 5.
	LEAH is silent with respect to when controlling the temperature of the fuel cell system, depending on a determined temperature of the reformer, heating fluid is fed through the cathode exhaust gas start-up burner into the cathode exhaust gas line.
	KAUPERT discloses when controlling the temperature of the fuel cell system, depending on a determined temperature of the reformer, heating fluid is fed through the cathode exhaust gas start-up burner into the cathode exhaust gas line (Fig. 2, Fig. 3, abstract, startup burner 21).
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art it would have been obvious for one of ordinary skill in the art to have modified LEAH to comprise when controlling the temperature of the fuel cell system, depending on a determined temperature of the reformer, heating fluid is fed through the cathode exhaust gas start-up burner into the cathode exhaust gas line for warming the line and system.
	Regarding Claim 9, LEAH is relied upon as above with respect to the method according to claim 5.
	LEAH is silent with respect to wherein when controlling the temperature of the fuel cell system, depending on a determined temperature of the reformer, heating fluid is fed through the cathode supply gas start-up burner into the cathode supply gas line.
	KAUPERT discloses wherein when controlling the temperature of the fuel cell system, depending on a determined temperature of the reformer, heating fluid is fed through the cathode supply gas start-up burner (abstract, startup burner 21) into the cathode supply gas line (as shown by Fig. 2, Fig. 3).
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified LEAH to comprise wherein when controlling the temperature of the fuel cell system, depending on a determined temperature of the reformer, heating fluid is fed through the cathode supply gas start-up burner into the cathode supply gas line in order to control the temperature of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729